DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2015/0198238).
Regarding Claim 1, Smith discloses a shift lever mount assembly (see Title) comprising: 
A rotatable member comprising: a ball portion (13) formed with at least a partially arcuate surface (see Fig. 3, showing that the ball portion is a sphere and accordingly has an arcuate surface), and a shift lever connection portion (11) extending from the ball portion (see Figs. 1 and 2) and configured to be selectively connected to a shift lever (4) (see Figs. 3 and 4, showing selective connectivity). 

A plurality of position fixing members (see Fig. 3, showing four fasteners) provided to the casing and configured to selectively contact the rotatable member so as to fix the rotatable member at a desired position (see Fig. 4, since the fasteners are depicted as screws, they are capable of selectively fixing the rotatable member at a desired position by contacting the rotatable member through the casing, in this case to the transmission casing 3 and in the manipulated neutral position as shown in the figure).
A coupling member (15, 29, 31) configured to selectively couple the casing to a control lever (see [0060], disclosing coupling to a shift knob 90) of a transmission shift assembly (3) (see [0060], disclosing that the coupling member couples to a shift knob which is part of the transmission shift assembly). 
Wherein the spherical bearing is configured to allow rotational and angular movement of the rotatable member (see Figs. 8 and 9) so that the rotatable member is selectively movable to the desired position (see Figs. 4, 8, and 9, showing that the rotatable member is a spherical bearing, that an operator would be capable of moving to the desired position either by manually moving it into this position, or by releasing the shift knob 90 and letting the springs 19, 21, 23, and 25 return the rotatable member to the neutral desired position).
Regarding Claim 2, Smith further discloses the shift lever mount assembly of claim 1, wherein the spherical bearing is configured such that the rotatable member can be pivoted up to 15 degrees away from an axis of the spherical bearing (see Figs. 4 and 8-9, showing that the rotatable member can rotated approximately 30 degrees left or right as the figure is oriented, and since up to 30 degrees includes up to 15 degrees this limitation is met).
Regarding Claim 3, Smith further discloses the shift lever mount assembly of claim 1, wherein the plurality of fixing members are configured as threaded members (see Fig. 3, showing fasteners; see also [0038] disclosing attachment of elements 5 and 7) extending through respective through bores formed in the casing so as to selectively contact the rotatable member to prevent movement of the ball member (see [0038]; see also Fig. 3, showing holes through element 7 of the casing).
Regarding Claim 7, Smith further discloses the shift lever mount assembly of claim 1, wherein the coupling member is configured to extend from an outer surface of the casing (see Fig. 4, showing that element 15 of the coupling member extends through the “upper” outer surface of the casing as the figure is oriented) and to be selectively coupled to the control lever of the transmission shift assembly such that the spherical bearing is offset from a longitudinal axis of the control lever (see Figs. 12 and 13, showing that the longitudinal axis of the attachment point 29 for the control lever, and accordingly the control lever will also be offset, from the spherical bearing).
	Regarding Claim 8, Smith further discloses the shift lever mount assembly of claim 7, wherein the coupling member is configured to be selectively coupled to the control lever at a first orientation in which the spherical bearing is offset from the longitudinal axis of the control lever in a first direction, or at a second orientation in which the rotational axis is offset from the longitudinal axis of the control lever in a second direction 180 degrees about the longitudinal axis of the control lever from the first direction (see [0056], disclosing that orientation can be adjusted due to the splined aspect of the elements making up the coupling member; see also Fig. 12, showing that these splines would allow for 
Regarding Claim 9, Smith further discloses the shift lever mount assembly of claim 7, wherein the coupling member is formed integrally with a portion of the casing, and configured to extend from a side of the casing (see Fig. 1, showing that in an installed state the coupling member forms a complete unit; note: integral is being interpreted as “essential to completeness” or “composed of constituent parts”).
Regarding Claim 19, Smith discloses a shift lever mount assembly (see Title) comprising: 
A rotatable member comprising: a ball portion (13) formed with at least a partially arcuate surface (see Fig. 3, showing that the ball portion is a sphere and accordingly has an arcuate surface), and a shift lever connection portion (11) extending from the ball portion (see Figs. 1 and 2) and configured to be selectively connected to a shift lever (4) (see Figs. 3 and 4, showing that the two components can be selectively connected together).
A casing (2) formed to at least partially surround the ball portion of the rotatable member (see Fig. 3) and configured with an inner surface (see Fig. 3, showing portion 39 of the casing has an inner surface) so as to form a spherical bearing with the ball portion (see Fig. 4), the casing having a top opening (see Fig. 3, the Examiner notes that “top” is a perspective term that has not been tied to a particular structure to fix the orientation of the shift lever mount assembly, and accordingly for the purpose of this office action “top” is being interpreted as the downward side of the casing as the figure is oriented) configured such that the shift lever connection portion extends therethrough (see Fig. 4, showing element 11 extending through the opening).
A plurality of threaded position fixing members (see Fig. 4 showing four fasteners) extending through at least two sides of the casing (see Fig. 3, showing that the fasteners go through through-holes in plate 7 of the casing, and accordingly they are going through the top and bottom sides of the plate) 
A coupling member (15, 29, 31) extending from the casing (see Fig. 4, showing that element 15 of the coupling member extends from the casing) and configured to couple the casing to a control lever (see [0060] disclosing shift knob 90) of a transmission shift assembly (3) (see [0060], disclosing that the coupling member couples to a shift knob which is part of the transmission shift assembly) such that the spherical bearing is offset from a longitudinal axis of the control lever (see Figs. 12 and 13, showing that the longitudinal axis of the attachment point 29 for the control lever, and accordingly the control lever will also be offset, from the spherical bearing).
Wherein the coupling member is configured to selectively bolt on to opposing sides of the control lever such that the spherical bearing is selectively offset to a front or a back of the control lever (see Figs. 12-14, showing that there are bolts holes in element 29 which allow for a coupling with the control lever, and that due to the splines that make up the various elements of the coupling member, that the control lever can be adjusted such that the spherical bearing is offset either to the “front” or “back” of the control lever; see also [0056]).
Wherein the spherical bearing is configured to allow rotational and angular movement of the rotatable member (see Figs. 8 and 9) so that the rotatable member is selectively movable to the desired position  (see Figs. 4, 8, and 9, showing that the rotatable member is a spherical bearing, that an operator would be capable of moving to the desired position either by manually moving it into this position, or by releasing the shift knob 90 and letting the springs 19, 21, 23, and 25 return the rotatable member to the neutral desired position).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Page 8 Line 15 - Page 9 Line 9: Applicant argues that Smith does not disclose ‘a “rotatable member” having a “ball portion” and a “shift lever connection portion extending from the ball portion and configured to be selectively connected to a shift lever”’. That the rotatable member 13 of Smith is an intermediate portion that is the same as element 308 in Applicant’s specification, and that instead the rotatable member of Smith should be element 29. This is not persuasive. As set forth in the prior Office Action mailed on 09/28/2021, and maintained in its entirety above, under a broadest reasonable interpretation of the claims, that the “rotatable member” having a “ball portion” (13) and a shift lever connection portion” (11) extending from the ball portion and configured to be selectively connected to a shift lever (4) (Figs. 3 and 4 show that the shift lever can be selectively coupled with and decoupled from the ball portion).
Applicant’s arguments related to which element of Smith they believe is more closely related to the operating member 9 as disclosed in their Specification is irrelevant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.1 2
Page 9 Lines 10 – 26: Applicant argues that since the ball portion 13 can rotate without the housing, that the rotatable member (which includes the ball portion 13) cannot be fixed. This is not persuasive. The term “fix” is considered to be a broad term, and is defined by Merriam-Webster as “to make firm, stable, or stationary.” As shown in Fig. 4, the positing fixing member (depicted as fasteners in Fig. 3) are used to assembly the housing which includes bushings 39. In this assembled state, while the ball portion is capable of rotating, it is fixed translationally. If Applicant intended for “fix” to fix both translation and rotational movements, then the claims should be amended to recite as such.
Page 9 Line 27 – Page 10 Line 5: Applicant argues that Smith does not disclose “a coupling member configured to selectively couple the casing to a control lever of a transmission shift assembly.” With element 9 of Smith being the “control lever” described in Applicant’s application, and therefore there is no additional coupling member for coupling the housing to a further control level. This is not persuasive. As set forth in the prior Office Action mailed on 09/28/2021, and maintained in its entirety above, under a broadest reasonable interpretation of the claims, the “coupling member” is element (15, 29, 31) of Smith, and that the coupling member is configured to selectively couple the casing to a control lever (see [0060], disclosing coupling to a shift knob 90) of a transmission shift assembly (3) (see [0060], disclosing that the coupling member couples to a shift knob which is part of the transmission shift assembly). Accordingly, Smith discloses a coupling member.
Applicant’s arguments related to which element of Smith they believe is more closely related to the operating member 9 disclosed in their Specification is irrelevant. Although the claims are interpreted 3 Further, merely arguing that the ball portion 13 is an “intermediate portion” does not distinguish the claimed subject matter over the prior art.4

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hansen (US 3,800,924) disclosing the “control lever” (1) as the “upper” lever directly moved by an operator, and a “shift lever” (18) as the “lower” lever that connects to the transmission.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
        2 "Where there is physical identity between the subject matter of the claim and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art.  In re Pearson, 494 F. 2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Lemin, 326 F. 2d 437, 140 USPQ 273 (CCPA 1964).
        
        3 See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
        4 "Where there is physical identity between the subject matter of the claim and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art.  In re Pearson, 494 F. 2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Lemin, 326 F. 2d 437, 140 USPQ 273 (CCPA 1964).